               Case 18-24170-AJC              Doc 158        Filed 09/10/19        Page 1 of 12



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                      www.flsb.uscourts.gov

In re:

ASTOR EB-5, LLC,                                                       Case No.: 18-24170-AJC
                                                                       Chapter 11

            Debtors.
____________________________________/

 ASTOR EB-5 FUNDING, LLC’S RESPONSE IN OPPOSITION TO SHAREHOLDER’S
 MOTION FOR ENTRY OF AN ORDER DISMISSING CHAPTER 11 CASE [ECF NO.
    148] AND REQUEST TO APPOINT A CHAPTER 11 TRUSTEE, OR IN THE
     ALTERNATIVE, CONVERT CHAPTER 11 CASE TO CHAPTER 7 CASE

         Astor EB-5 Funding, LLC respectfully requests that its request to appoint a
         Chapter 11 trustee, or in the alternative, convert this Chapter 11 case to a
         Chapter 7 case, be heard with the Shareholder’s Motion to Dismiss, set for
         hearing on September 11, 2019 at 3:30 p.m. [ECF No. 150]. The issues
         presented are the same, this request simply opposes the relief sought by the
         Shareholders and instead seeks alternative relief authorized by the same
         sections of the Bankruptcy Code.

         Secured Creditor Astor EB-5 Funding, LLC (“Funding Company”) respectfully submits

its response in opposition to the Shareholders’ Motion for Entry of an Order Dismissing Chapter

11 Case [ECF No. 148] (the “Motion to Dismiss”) and requests that the Court enter an Order

pursuant to 11 U.S.C. §§ 1104(a) and 1112(b) appointing a Chapter 11 trustee, or in the

alternative, converting this Chapter 11 case to a Chapter 7 case. The Motion to Dismiss fails to

demonstrate how dismissal would be in the best interests of the Debtor’s creditors, and in fact, it

appears that dismissal would only be in the best interests of the Shareholders, who made

unauthorized post-petition “loans” to the Debtor and who are motivated primarily to ensure their

“loans” are not reclassified as gifts to the Debtor. The stark reality of the situation is that this

Debtor has mismanaged the estate, has received unauthorized post-petition financing, has failed


                                                         1
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 18-24170-AJC              Doc 158        Filed 09/10/19        Page 2 of 12



to timely comply with its reporting requirements, has failed to file any plan and disclosure

statement, and has demonstrated no reasonable chance of a successful reorganization. The

Motion to Dismiss should be denied and a Chapter 11 trustee should be appointed. Alternatively,

if the Court is not inclined to appoint a Chapter 11 trustee, this Chapter 11 case should be

converted to a Chapter 7 case.

       1.        On or about January 3, 2013, the Debtor, Astor EB-5 LLC (the “Debtor”)

executed a Loan and Security Agreement, pursuant to which Funding Company agreed to loan

the Debtor up to $4 million (the “First Loan”).

       2.        On or about June 1, 2016, the Debtor executed another Loan and Security

Agreement, pursuant to which Funding Company agreed to loan the Debtor up to an additional

$1 million (the “Second Loan” and together with the First Loan, the “Loans” which are

evidenced by the “Loan Agreements”). The outstanding principal balance due to Funding

Company from the Debtor is currently at least $4,500,000.

       3.        The Loans are secured by, among other things, that certain Florida Leasehold

Mortgage, Assignment of Leases and Rents and Security Agreement (the “Mortgage”). The

Mortgage includes a security interest in the Ground Lease between the 1651 Astor, LLC (the

“Landlord”) and the Debtor dated July 24, 2008 (the “Ground Lease”) for the demised premises

located at 956 Washington Avenue, Miami Beach, Florida (the “Demised Premises”), as well as

in the buildings and improvements thereon.

       4.        On October 1, 2018, the Landlord filed a Complaint for Summary Eviction and

Damages against the Debtor in Miami-Dade County Circuit Court, Case No. 2018-033208-CA-

01 (the “Eviction Action”).




                                                         2
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 18-24170-AJC              Doc 158        Filed 09/10/19        Page 3 of 12



        5.        On November 14, 2018 (the “Petition Date”), the Debtor filed this Chapter 11

case [ECF No. 1].

        6.        After being granted stay relief, the Landlord continued to pursue the Eviction

Action. The Eviction Action remains pending. According to the Motion to Dismiss, on behalf of

the Debtor, some of the Shareholders have paid at least $616,527.17 into the Miami-Dade Circuit

Court Registry in connection with the Eviction Action. Motion at ¶ 16. The Shareholders

represent that they have also funded “substantial amounts to make repairs, connect utilities and

make the hotel property ready to reopen” and, in total, have contributed at least $670,000 to

reopen the hotel and have a viable operation. Motion at ¶¶ 17 and 27.

        7.        Notably, the Debtor and the Shareholders have repeatedly categorized these funds

as loans or advances, and the Shareholders have further alleged that they are creditors of the

Debtor by reason of these loans and advances.1 However, no motion has ever been filed under 11

U.S.C. § 364 to obtain this Court’s authorization to obtain credit.

        8.        This is not the Debtor’s only failure to comply with the Bankruptcy Code. As set

forth in Funding Company’s Motion to Compel Debtor to Surrender Leased Premises Pursuant

to 11 U.S.C. § 365(d)(4) of the Bankruptcy Code and, to the Extent Necessary, Request for Relief

from the Automatic Stay [ECF No. 94] (the “Motion to Compel”) and two supplemental

supporting memoranda [ECF Nos. 116 and 123], and as has been argued before the Court at a

hearing on the Motion to Compel and subsequent status conferences, the Debtor failed to comply

with § 365(d)(4)(A) by neglecting to assume or reject the Ground Lease within 120 days of the

Petition Date. It is Funding Company’s position, which is supported by both the clear text of the




1
 See, e.g., Motion to Dismiss at note 1; Debtor-in-Possession Operating Reports for April, May, June and July 2019
[ECF Nos. 143, 144, 145 and 146].
                                                          3
                                   LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
    3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                  Case 18-24170-AJC              Doc 158        Filed 09/10/19          Page 4 of 12



Bankruptcy Code and case law, that this failure resulted in automatic deemed rejection of the

Ground Lease.

           9.       When the Debtor finally filed its Motion Pursuant to Section 365 of the

Bankruptcy Code and Rules 6006 and 9017 of the Federal Rules of Bankruptcy Procedure for

Authorization to Assume Lease Agreement with 1651 Astor, LLC [ECF No. 130] (the “Motion to

Assume”), it utterly failed to comply with § 365(b)(1). The Motion to Assume failed to: (1)

clearly set forth whether all defaults had been cured or provide adequate assurance that such

defaults would be promptly cured and (2) provide any adequate assurance of future performance.

This is a critical issue to the bankruptcy estate because if the Debtor is permitted to assume the

Ground Lease, but thereafter defaults, the estate may be saddled with a full administrative rent

claim for accelerated rent.

           10.      A hearing was held on the Motion to Assume on August 21, 2019 [ECF No. 132]

(the “Hearing”). At the Hearing, after hearing arguments about various parties’ concerns about

the Motion to Assume, it was pointed out to the Court that the Debtor had not filed any monthly

operating reports since February 2019, in violation of Federal Rule of Bankruptcy Procedure

2015, Local Rule 2015-1, and the guidelines and reporting requirements promulgated by the U.S.

Trustee. It was further disclosed, by the Debtor’s own admission, that the money paid into the

state court registry in the Eviction Action was “lent” to the Debtor by the Shareholders, which

“loans” were made without this Court’s authorization and in violation of § 364.

           11.      On August 28, 2019, the Debtor finally filed its monthly operating reports for

February-July 2019 [ECF Nos. 141-146] (the “DIP Reports”).2 However, like the Motion to

Assume, the DIP Reports are woefully inadequate and essentially blank. For example, on even a

cursory review, it is easy to see that: (1) there are no bank statements and reconciliations; (2) it is

2
    Notably, a monthly operating report for January 2019 still appears to be missing.
                                                            4
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 18-24170-AJC              Doc 158        Filed 09/10/19        Page 5 of 12



unclear whether the Debtor has up to date insurance; (3) there are no summaries of

disbursements by category; (4) no reflection of U.S. Trustee fees paid; and (5) contrary to other

filings in this case, there is no indication whatsoever in those DIP Reports that the Debtor has

any liabilities or assets. Instead, for the April-July 2019 DIP Reports, the Debtor has attached a

miscellaneous spreadsheet which purports to memorialize “loans” from the Shareholders and a

few assorted payments relating to insurance, rent, court fees and legal fees. The only conclusion

that can reasonably be drawn from the DIP Reports is that the Debtor has no funds other than

monthly unapproved “loans” from its Shareholders. Therefore, it should be obvious that this

Debtor is in no position to manage the Demised Premises, whether or not this Chapter 11

proceeding is dismissed.

       12.       The Debtor’s exclusivity period to file a plan expired on June 13, 2019 [ECF No.

70]. While various comments have been made about the Debtor preparing a plan, no plan has

been filed, even as the case approaches the one-year mark. The assertion in the Motion to

Dismiss that the Motion to Compel is a “cloud” and “has impacted the viability of structuring a

plan of reorganization” is not only wrong, it does not make any sense. The Motion to Compel

was denied without prejudice in May 2019 [ECF No. 99]. The Motion to Compel has zero

impact on the Debtor’s ability to develop a plan and solicit acceptances unless and until it is

granted.

       13.       Nothing in the record suggests that there is any hope that this Debtor can navigate

and comply with the Bankruptcy Code and reorganize on its own. At every turn, it has missed

deadlines and otherwise simply failed to comply with its duties as a debtor-in-possession. It has

no money and no ongoing operations. The Debtor has been floundering in Chapter 11 for months

with no plan or direction.


                                                         5
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 18-24170-AJC              Doc 158        Filed 09/10/19        Page 6 of 12



       14.       Now that the Debtor’s failures have become obvious to the Debtor and the

Shareholders, and upon apparently learning that their unauthorized loans may be considered

gifts, the Shareholders filed the Motion to Dismiss. While arguing that dismissal would be in the

best interest of creditors, the primary motivation is obvious, and the only parties that benefit

from this case exiting bankruptcy are the Shareholders. Instead of dismissal, this case would

benefit from the appointment of a Chapter 11 trustee: a neutral fiduciary that can take a fresh

look at the Debtor’s relationships, assets that can potentially be sold, the viability and chances of

success of the pending adversary proceedings, and the options for reorganization for this Debtor,

if any actually exist. Alternatively, conversion to Chapter 7 is still a better option for creditors

than outright dismissal.

                            LEGAL ARGUMENT AND AUTHORITIES

   A. Appointment of a Chapter 11 Trustee

       As stated in the Motion to Dismiss, Section 1112(b)(1) provides the Court with authority

to dismiss or convert a Chapter 11 case for cause, whichever is in the best interests of the

creditors and the estate. However, § 1112(b)(1) goes on to qualify this, stating “unless the court

determines that the appointment under section 1104(a) of a trustee or an examiner is in the best

interests of creditors and the estate.” Under § 1104(a), on request of a party in interest or the

United States trustee, and after notice and a hearing, the court shall order the appointment of a

trustee—

             (1) for cause, including fraud, dishonesty, incompetence, or gross
                  mismanagement of the affairs of the debtor by current management,
                  either before or after the commencement of the case, or similar cause,
                  but not including the number of holders of securities of the debtor or
                  the amount of assets or liabilities of the debtor; or

             (2) if such appointment is in the interests of creditors, any equity security
                   holders, and other interests of the estate, without regard to the number

                                                         6
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 18-24170-AJC              Doc 158        Filed 09/10/19        Page 7 of 12



                  of holders of securities of the debtor or the amount of assets or
                  liabilities of the debtor.

       11 U.S.C. § 1104(a)(1), (a)(2).

       The Bankruptcy Code is designed to allow a debtor-in-possession to retain management

and control of the debtor’s business operations. See 11 U.S.C. §§ 1107, 1108. It is well

recognized, however, that a debtor-in-possession owes fiduciary duties to the bankruptcy estate

and must, among other things, “protect and . . . conserve property in [its] possession for the

benefit of creditors” and “refrain [] from acting in a manner which could damage the estate, or

hinder a successful reorganization of the business.” In re Ionosphere Clubs, Inc., 113 B.R. 164,

169 (Bankr. S.D.N.Y. 1990) (quoting In re Sharon Steel Corp., 86 B.R. 455, 457 (Bankr. W.D.

Pa. 1988), aff’d, 871 F.2d 1217 (3d Cir. 1989)). “The willingness of Congress to leave a debtor-

in-possession is premised on an expectation that current management can be depended upon to

carry out the fiduciary responsibilities of a trustee.” In re V. Savino Oil & Heating Co., Inc., 99

B.R. 518, 526 (Bankr. E.D. N.Y. 1989). If a debtor-in-possession defaults in that respect, then

the debtor may be dispossessed and alternative management may be appointed in the form of a

Chapter 11 trustee. See Schuster v. Dragone, 266 B.R. 268, 271 (D. Conn. 2001).

       A finding of “cause” under § 1104(a)(1) mandates the appointment of a trustee. See, e.g.,

In re Oklahoma Refining Co., 838 F.2d 1133, 1136 (10th Cir. 1988); In re V. Savino Oil &

Heating Co., Inc., 99 B.R. at 525. The list of wrongs constituting “cause” warranting the

appointment of a trustee is non-exclusive; thus, factors relevant as a court considers the

appointment of a trustee under Section 1104(a)(1) may include: conflicts of interest, including

inappropriate relations between corporate parents and the subsidiaries; misuse of assets and

funds; inadequate record keeping and reporting; various instances of conduct found to establish

fraud or dishonesty; and lack of credibility and creditor confidence. In re Altman, 230 B.R. 6, 16

                                                         7
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 18-24170-AJC              Doc 158        Filed 09/10/19        Page 8 of 12



(Bankr. D. Conn. 1999), aff’d in part, vacated in part, 254 B.R. 509 (D. Conn. 2000). Even so,

the “court need not find any of the enumerated wrongs to find cause for appointing a trustee.”

Oklahoma Refining, 838 F.2d at 1136.

       In this case, there is cause for the Court to appoint a Chapter 11 trustee under subsection

(a)(1) of Section 1104 of the Bankruptcy Code. As noted above, the list of wrongs constituting

“cause” is non-exclusive. By its actions and inactions described above, including but not limited

to missing its deadline to assume or reject the Ground Lease, obtaining unauthorized post-petition

financing, failing to file a plan or even communicate clearly that a plan is being developed and is

forthcoming, failing to timely file its monthly operating reports, and thereafter filing grossly

insufficient monthly operating reports, the Debtor has exhibited incompetence and

mismanagement of its affairs and an inability or unwillingness to comply with the Bankruptcy

Code and Rules. There is certainly a strong lack of creditor confidence in the Debtor; for one,

Funding Company has absolutely no confidence in this Debtor’s current management or the

Debtor’s ability to ever repay the Mortgage. Turning over control of the Debtor and its assets (as

well as any causes of action) over to a Chapter 11 trustee would reassure creditors and other

parties-in-interest that the estate is in the hands of an independent fiduciary who is looking out for

their interests, and not just the Debtor or the Shareholders.

       Alternatively, § 1104(a)(2) of the Bankruptcy Code allows appointment of a trustee even

when no “cause” exists. See In re Sharon Steel Corp., 871 F.2d 1217, 1226 (3d Cir. 1989).

Under Section 1104(a)(2), the Court may appoint a trustee, in its discretion, in the “interests of

the creditors, any equity security holders, and other interests of the estate.” 11 U.S.C. §

1104(a)(2); see, also, e.g., Sharon Steel, 871 F.2d at 1226; Comm. of Dalkon Shield Claimants v.

A.H. Robins Co., 828 F.2d 239, 242 (4th Cir. 1987); see also In re The 1031 Tax Group, 374


                                                         8
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 18-24170-AJC              Doc 158        Filed 09/10/19        Page 9 of 12



B.R. 78, 90 (Bankr. S.D.N.Y. 2007) (Section 1104(a)(2) standard is “flexible” so as to give court

discretion to appoint trustee where such appointment would benefit the parties and estate).

       Here, even if the Court finds that there is insufficient cause for the appointment of a

trustee under subsection § 1104(a)(1), appointment of a Chapter 11 trustee would be in the best

interests of creditors. For all the reasons described above, it is in the interest of creditors at this

juncture to put this case into the hands of an independent fiduciary who would be in a better

position than this Debtor to (1) assume control of and possibly sell the Debtors’ assets free and

clear, (2) comply with the Bankruptcy Code and rules, (3) evaluate the viability and chances of

success of any pending or potential causes of action, and (4) formulate a viable Chapter 11 plan.

As noted by Judge Isicoff in In re Sundale, Ltd., 471 B.R. 300, 307 (Bankr. S.D. Fla. 2012), a

potential benefit of a trustee is that a trustee may “have a more objective view to resolution of [ ]

conflicts” or “facilitate resolution of [ ] disputes, even if it is only to move the litigation forward

without unnecessary distractions and a less jaundiced eye.”

       Dismissal simply is not the best option for this Debtor’s estate, and it is not in the best

interests of the creditors. Dismissal will only feed into the delays occasioned by the Debtor, as

proceedings in state court will take exponentially longer than adversary proceedings in this

Court. While the Trustee may be able to sell the Debtor’s assets free and clear of the Mortgage if

the Trustee determines that there is no viable reorganization option, the Debtor has no ability to

sell its assets outside the bankruptcy given the Mortgage. The only parties that dismissal benefits

are the Shareholders, who are likely worried that their $670,000 in contributions to the Debtor

were unauthorized and may be deemed gifts if the Debtor stays in bankruptcy.                               Outside

bankruptcy, the Debtor will certainly acknowledge these “loans” and may favor repayment to the

Shareholders over other creditors. The Shareholders have offered no specific explanation as to


                                                         9
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 18-24170-AJC              Doc 158         Filed 09/10/19       Page 10 of 12



how dismissal benefits any parties other than the Shareholders; instead, they make a convoluted

argument that the Debtor’s claims against Funding Company (which are already pending in an

adversary proceeding) can be adjudicated in state court. Further, the Shareholders argue that the

Funding Company’s mortgage interest must be resolved before other creditors can pursue their

own claims and the Debtor can develop a reorganization plan.3 Frankly, that argument supports

remaining in bankruptcy so that the pending adversary cases can be resolved promptly. Funding

Company disagrees that other creditors need to wait for the Debtor’s claims against Funding

Company to be resolved those creditors can pursue their own rights. Other creditors are free to

file (and have filed) their own claims against this Debtor. There is simply no legitimate reason

that this Debtor can present for its failure to work towards a plan while litigating the pending

adversary proceedings (which will surely be resolved much faster in this Court than in state

court).

    B. Conversion to Chapter 7

          Section 1112(b)(1) provides as follows:

          (b)(1) Except as provided in paragraph (2) and subsection (c), on request of a
          party in interest, and after notice and a hearing, the court shall convert a case
          under this chapter to a case under chapter 7 or dismiss a case under this
          chapter, whichever is in the best interests of creditors and the estate, for
          cause unless the court determines that the appointment under section 1104(a)
          of a trustee or an examiner is in the best interests of creditors and the estate.

11 U.S.C. § 1112(b)(1) (emphasis added).

          In filing the Motion to Dismiss, the Shareholders (and the Debtor, by virtue of its control

by the Shareholders) have already conceded that the requisite cause exists for converting this

case to a case under Chapter 7. The question for this Court, if it chooses not to appoint a Chapter



3
 The Shareholders’ argument ignores the fact that another creditor, STEM LLC, has recently filed its own adversary
case against the Debtor.
                                                         10
                                   LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
    3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
               Case 18-24170-AJC             Doc 158         Filed 09/10/19       Page 11 of 12



11 trustee, is whether dismissal or conversion is in the best interests of the creditors and the

estate.

          For the same reasons set forth above that justify appointment of a Chapter 11 trustee,

conversion, not dismissal, is in the best interests of the creditors and the estate. The creditors and

estate are best served by the administration of this case by a trustee with fiduciary obligations,

whether that be in Chapter 11 or Chapter 7; such an appointment and/or conversion would be

better than a dismissal, which would result in delay and nonpayment to creditors other than the

Shareholders.

          WHEREFORE, Funding Company respectfully requests that the Court enter an Order:

(1) denying the Motion to Dismiss; (2) appointing a Chapter 11 trustee or alternatively,

converting this case to a case under Chapter 7; and (3) granting Funding Company any and all

further relief as the Court deems just and proper.

                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the

Court's Notice of Electronic Filing on September 10, 2019, upon the Registered Users listed

on the attached Exhibit A and via U.S. Mail upon the parties listed on the Manual Notice List.

                                                     s/ Peter D. Russin
                                                     Peter D. Russin, Esquire
                                                     Fla. Bar No. 765902
                                                     prussin@melandrussin.com
                                                     Meaghan E. Murphy, Esquire
                                                     Fla. Bar No. 102770
                                                     mmurphy@melandrussin.com
                                                     MELAND RUSSIN & BUDWICK, P.A.
                                                     3200 Southeast Financial Center
                                                     200 South Biscayne Boulevard
                                                     Miami, Florida 33131
                                                     Telephone: (305) 358-6363
                                                     Facsimile: (305) 358-1221
                                                     Attorneys for Astor EB-5 Funding, LLC

                                                        11
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
             Case 18-24170-AJC         Doc 158      Filed 09/10/19     Page 12 of 12




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Johanna Armengol Johanna.Armengol@usdoj.gov, johanna.armengol@usdoj.gov
      Terrence Ayala tcayala@gmail.com
      Regina M Campbell r.campbell@thecampbelllawgroup.com
      Barry O Chase barry@chaselawyers.com
      Ricardo Corona bk@coronapa.com, rcorona@coronapa.com
      Meaghan E Murphy mmurphy@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@melandrussin.com;mmurphy@ecf.courtdrive
       .com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Paul L. Orshan paul@orshanpa.com, seelenams@gmail.com
      Brian G Rich brich@bergersingerman.com,
       efile@bergersingerman.com;jbullock@bergersingerman.com;efile@ecf.inforuptcy.com
      Steven H. Rothstein steverothstein@miamibeachfl.gov
      Peter D. Russin prussin@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;prussin@ecf.courtdrive.com;ltan
       nenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Steven R Safra Steven.Safra@csklegal.com, maria.montenegro@csklegal.com
      Adam I Skolnik askolnik@skolniklawpa.com,
       bk.skolniklaw@gmail.com;skolnikar45106@notify.bestcase.com

       Manual Notice List

       The following is the list of parties who are not on the list to receive email notice/service
       for this case (who therefore require manual noticing/service).

       American Express National Bank
       c/o Becket and Lee LLP
       PO Box 3002
       Malvern, PA 19355-0701

       Ricardo Corona
       3899 NW 7 St, Second Floor
       Miami, FL 33126

       Dennis A. Donet
       9100 S Dadeland Blvd #906
       Miami, FL 33156

       Miami-Dade County Tax Collector
       c/o Alexis Gonzalez
       200 NW 2nd Avenue, Suite 430
       Miami, FL 33128-1733
                                                                                      EXHIBIT A
